          Case 5:19-cv-01037-G Document 31 Filed 07/02/20 Page 1 of 1



                   UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

MICHELLE POWELL,                            )
an individual,                              )
                                            )
      Plaintiff,                            )
                                            )
v.                                          )   Case No. CIV-19-1037-G
                                            )
CRESCENT SERVICES, LLC, et al.,             )
                                            )
      Defendants.                           )

                                       ORDER

      Now before the Court is the Motion to Dismiss (Doc. No. 17) jointly filed by

Defendants. The Motion seeks dismissal of certain claims asserted in Plaintiff’s Amended

Complaint (Doc. No. 15). On June 18, 2020, Plaintiff timely filed a Second Amended

Complaint (Doc. No. 29).      Plaintiff’s Second Amended Complaint supersedes the

Amended Complaint and renders it of no legal effect. See Davis v. TXO Prod. Corp., 929

F.2d 1515, 1517 (10th Cir. 1991).

      Accordingly, the pending Motion to Dismiss (Doc. No. 17) is DENIED AS MOOT.

      IT IS SO ORDERED this 2nd day of July, 2020.
